Reasons for Allowance

1.	Examiner has reviewed and considered Applicants amendment and request for consideration filed 06/03/22, And after thorough examination under the merits and based on claim limitations juxtaposed potential prior art claims 7 – 26 is in condition for Allowance.

The following is an Examiner’s statement of reasons for allowance. 
The prior art of record does not teach or fairly suggest at least:

“… generating, based on automatic operations upon a first screen of the application, a second screen, the second screen transitioning from the first screen of the application in response to the automatic operations upon the first screen, wherein the automatic operation includes an input according to a predetermined script for testing the application;
determining, based on one or more conditions and the second screen, a difference between the second screen and at least one screen in a set of previously visited screens of the application associated with the automatic operations upon the first screen;
interactively modifying, based on the determined difference, the one or more conditions for modifying the determination of difference between the second screen and the at least one screen;
generating, based on the automatic operations upon the first screen of the application, a third screen, the third screen transitioning from the first screen of the application in response to the automatic operations upon the first screen, and wherein the third screen appears distinct from the second screen;
determining, based on the modified one or more conditions according to the second screen, a difference between the third screen and at least one screen in the set of previously visited screens;
updating, based on the determined difference between the third screen and the at least one screen, the set of previously visited screens; and using the third screen, causing determination of the third screen and the second screen being identical when the set of previously visited screens includes the second screen…,” as best illustrated by FIG.10, and in such a manner as recited in independent claims 7, 14 and 21.
Therefore, claims 7 – 26 are in condition for allowance.
2.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chuck Kendall whose telephone number is 571-272-3698.  The examiner can normally be reached on 10:00 am - 6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung Sough can be reached on 571-272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/Chuck O Kendall/
Primary Examiner, Art Unit 2192